DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-25 were originally pending in this application prior to the amendment dated 11/03/2021. Claims 1, 16 and 20 are now amended. No claims are added, claims 9 and 25 are cancelled. Hence, claims 1-8 and 10-24 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments (see pg. 2, para 1-4), filed on 11/03/2021 with respect to claims 1 and 20 have been fully considered and are persuasive. The 103 rejection of claims of 1-12 and 14-24 and hence the objection to claim 13 has been withdrawn.

Allowable Subject Matter
Claims 1-8 and 10-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 20, the closest prior art, Lee et al. (US-20170191202-A1) teaches a laundry treating apparatus (Fig.1, [0024]) comprising: a drum (20), and a lifter (100) with a lifter frame (110, Fig 12), a frame cover (120) that is coupled to the lifter frame and that protrudes radially inward from the inner circumferential surface of the drum toward the rotation axis (Fig 1), wherein the frame cover (120) comprises: a cover upper plate (122) that is spaced apart from the inner circumferential surface of the drum (Fig 5, 8 and 11) and that defines a water flow discharge hole (125, Fig 5) at an upper surface of the 
Both Lee et al. and Kim et al. neither teach nor fairly suggest that the upper plate protrusion is disposed at a region of the cover upper plate where the water flow discharge hole is not defined, and wherein the upper plate protrusion comprises a dome that is concave with respect to an inner surface of the cover upper plate and convex with respect to an outer surface of the cover upper plate.
Therefore, claims 1 and 20 are allowed because they are novel and unobvious over the prior art of record. Claims 2-8, 10-19 and 21-24 are in condition for allowance as they are dependent on base claims 1 and 20 respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711


/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711